DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, and 9-20 are pending and examined below. This action is in response to the claims filed 11/15/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks Objections filed on 11/15/22, regarding Objections to claim 7 are moot in view of cancelled claims.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 11/15/22, regarding 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 11/15/22. 35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 11/15/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 11/15/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 103 filed on 11/15/22, regarding 35 U.S.C. § 102 and 103 rejections are persuasive in view of amendments filed 11/15/22. However, upon further consideration, a new ground(s) of rejection is made in view of Lucidarme et al. (US 2014/0142891) below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2010/0070078) in view of Lucidarme et al. (US 2014/0142891).

Regarding claim 1, Kong discloses an apparatus and method for building a map including a mobile robot comprising: a wheel configured to move a main body of the mobile robot (¶30); 
a sensor configured to collect sensor data regarding a distance from the main body to at least one object in a region outside the main body; and a controller configured to (¶29 - an image obtainer 120, a sensor 130 and a controller 150): 
create node data associated with a plurality of nodes corresponding to locations in the regions where the sensor data is collected by the sensor (Fig. 3 and ¶57-59 – path points corresponding to the recited plurality of nodes), 
the node data for one of the nodes includes coordinate value for a location of the node and a data value for each of the plurality of movement directions (¶32-34 and ¶58 – movement amounts, directions, and angles are mapped into a two dimensional coordinate space to determine extracted points in the map),
create a map of the region based on the sensor data and the node data (Fig. 3 and ¶57-59 – feature map corresponding to the recited map of the region based on sensor data and node data), 
determine whether at least one open movement direction is present among the plurality of movement directions based on the node data for each node, generate a new node to the node data if the at least one open movement direction is present among the plurality of movement directions, determine one of the open movement directions as a traveling direction in which the main body of the moving robot moves (¶57-60 - The destination 301 may be a point between an unknown region and an empty region having no obstacles in the obstacle map 10 being built where destination point having no obstacles corresponding to the recited new node in an open movement direction),
determine whether at least one of the nodes is to be updated based on the node data if the open movement direction is not present among the plurality of movement directions (¶45 and ¶65 - position 411 of features overlaps an obstacle, a path for avoiding the obstacle may be generated as shown in the space 430, where creating a path to avoid an obstacle teaches that there is an obstacle that makes the robot unable to travel in that direction where path to avoid obstacle includes the updated node data, where updating the map based on the presence of an obstacle corresponding to the recited node needs to be updated based on that movement direction not being open for movement), 
control the wheel such that the mobile robot moves to one of the nodes to be updated, wherein the data values for the one of the nodes to be updated is set to the first data value indicating the open movement direction (Fig. 3 and ¶57-60 – mobile robot 100 generates an exploration path, corresponding to the recited data values to be updated, which includes the positions, e.g., positions in a two-dimensional space in which the mobile robot moves in an open movement direction, corresponding to the recited control the wheels to move the robot, of the searched features 302, 303, 304 and 305 as intermediate path points and extends from the current position to the destination ), 
create the first map data identifying a path through including at least one of the nodes based on the node data of the nodes is to be updated (Fig. 3 and ¶57-60 – building a map utilizing a point between an unknown region and an empty region having no obstacles in the obstacle map 10 being built corresponding to the recited no node update is needed),
update the map based on the first map data to include an indication of the path (Fig. 3 and ¶57-60 – update the position information of features using the position information of the mobile robot 100 which is estimated using previously registered position information of the features and the currently extracted features to generate a moving path), and 
perform image-processing to the updated map to create second map data to identify another location in the region that is not represented in the node data for collecting additional sensor data by the sensor (Fig. 3 and ¶57-60 – determine destination 301 in an unknown region corresponding to the recited identify another location in the region that is not represented in the node data in order to extract features from images obtained while traveling along the exploration path).
	While Kong does disclose mapping a region based on known and unknown as well as the presence of obstacles or not, it does not explicitly disclose mapping utilizing a LIDAR, however, Lucidarme discloses a system for generating map data including utilizing a LIDAR to determine specific cells of a map that are occupied or empty and utilizes this grid system to identify which indices of the cell need to be updated (¶90-101).  The combination of the LIDAR based occupancy grid mapping system of Lucidarme with the mapping path planning system of Kong fully discloses the elements as claimed.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the LIDAR based occupancy grid mapping system of Lucidarme with the mapping path planning system of Kong in order to properly identify the current position of the mobile unit without ambiguity and identify new measurement points based on the last acquisition so as to enrich the data of the map (Lucidarme - ¶130).

Regarding claim 3, Kong further discloses the data value regarding one of the plurality of movement directions is set to one of (Fig. 3 and ¶57-60 – the mobile robot 100 building a map determines a destination 301 and potential intermediate path points extending from the current position to the destination, the “one of” claim element only requires one of the following to be present in order to teach the claim) 
a first particular data value indicating that the movement direction is an open movement direction in which the mobile robot is able to travel from the node (¶58 - a point between an unknown region and an empty region having no obstacles in the obstacle map 10), 
a second particular data value indicating that the mobile robot is unable to travel in the movement direction from the node (¶65 - position 411 of features overlaps an obstacle, a path for avoiding the obstacle may be generated as shown in the space 430, where creating a path to avoid an obstacle teaches that there is an obstacle that makes the robot unable to travel in that direction), or 
a third particular data value indicating that another one of the nodes is positioned in the movement direction from the node (¶57-59 – intermediate points corresponding to the recited another node positioned in the movement direction from the node).

Regarding claim 4, Kong further discloses the controller creates the map within a sensing range of the sensor based on the coordinate value for the node location while creating the node data (¶38 - builds an obstacle map on the basis of obtained obstacle detection information (or an obstacle detection sensor value) corresponding to the recited creating a map within the sensing range of the sensor in a grid map corresponding to the recited coordinate value for a location).
	While Kong does disclose mapping a region based on known and unknown as well as the presence of obstacles or not, it does not explicitly disclose mapping utilizing a LIDAR, however, Lucidarme discloses a system for generating map data including utilizing a LIDAR to determine specific cells of a map that are occupied or empty and utilizes this grid system to identify which indices of the cell need to be updated (¶90-101).  The combination of the LIDAR based occupancy grid mapping system of Lucidarme with the mapping path planning system of Kong fully discloses the elements as claimed.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the LIDAR based occupancy grid mapping system of Lucidarme with the mapping path planning system of Kong in order to properly identify the current position of the mobile unit without ambiguity and identify new measurement points based on the last acquisition so as to enrich the data of the map (Lucidarme - ¶130).

Regarding claim 5, Kong further discloses a memory configured to store the node data, the first map data, the map, and the second map data (¶79).

Regarding claim 6, Kong further discloses at least one camera to acquire an external image of the main body, wherein the controller extracts a feature from the external image (Fig. 1 and ¶59 - the mobile robot 100 may extract features from images where image obtaining unit corresponding to the recited camera), 
maps the feature to the second map data (¶70-72 - On the basis of the amount of change in posture, images, and obstacle detection information obtained while the mobile robot 100, the feature map which has been built since step 620 are updated (S650)), and 
determines a location of the mobile robot based on the feature mapped to the second map data (¶59 - the position information of the mobile robot 100 which is estimated using previously registered position information of the features and the currently extracted features).

Regarding claim 9, Kong further discloses determines a first subset of the plurality of movement directions in which the mobile robot is able to travel (¶58 – intermediate points corresponding to the recited first subset of the plurality of movement directions in which the mobile robot is able to travel), 
determines a second subset of the plurality of movement directions in which the mobile robot has already traveled (¶32 – position planning based on a moved distance and direction corresponding to the recited movement directions in which the mobile robot has already traveled), and 
determines the traveling direction as one of the plurality of movement directions, that is included in the first subset and not included in the second subset (Fig. 3 and ¶57-60 – element 310 discloses selecting a movement direction that has not already been explored).

Regarding claim 10, Kong further discloses the controller determines whether the traveling direction corresponds to an open movement direction, and generates a new node if the traveling direction does not correspond to the open movement direction (¶65 - position 411 of features overlaps an obstacle, a path for avoiding the obstacle may be generated as shown in the space 430, where creating a path to avoid an obstacle teaches that there is an obstacle that makes the robot unable to travel in that direction where path to avoid obstacle includes the new node avoiding the obstacle in the direction that is not open).

Regarding claim 11, Kong further discloses the controller determines whether only the traveling direction, among the plurality of movement directions, corresponds to the open movement direction, controls the wheel such that the mobile robot moves in the traveling direction, without creating the new node, if only the traveling direction is the open movement direction (Fig. 3 and ¶57-60 – element 310 discloses selecting a movement direction in a traveling direction out of a plurality of movement directions for moving the robot without creating new nodes), and 
creates the new node if at least one of the plurality of movement directions that differs from the traveling direction corresponds to the open movement direction (Fig. 3 and ¶57-60 – creating potential intermediate points in movement different movement directions from the traveling direction when other options are open).

Regarding claim 12, Kong further discloses the controller updates data values of each of the nodes included in the node data for the plurality of movement directions when the new node is created (Fig. 3 and ¶57-60 – intermediate positions are updated based on extracted feature information in a plurality of movement directions).


Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2010/0070078) in view of Lucidarme et al. (US 2014/0142891), as applied to claim 5 above, further in view of Kong et al. (US 2011/0137461), herein “Kong ’11”.

Regarding claim 13, Kong further discloses the controller divides the map created based on the sensor data into a first region which is an empty space according to the sensor, a second region which is a space in which an obstacle is present according to the sensor, and a third region which is not sensed by the sensor (Fig. 3 discloses different regions including white corresponding to the recited first region, black corresponding to the recited second region and grey corresponding to the recited third region), 
updates the map, while moving along the path, to create the second map data (Fig. 3 ¶57-60 and ¶72 – update the position information of features using the position information of the mobile robot 100 which is estimated using previously registered position information of the features and the currently extracted features to generate a moving path).
	While Kong does disclose mapping a region based on known and unknown as well as the presence of obstacles or not, it does not explicitly disclose mapping utilizing a LIDAR, however, Lucidarme discloses a system for generating map data including utilizing a LIDAR to determine specific cells of a map that are occupied or empty and utilizes this grid system to identify which indices of the cell need to be updated (¶90-101).  The combination of the LIDAR based occupancy grid mapping system of Lucidarme with the mapping path planning system of Kong fully discloses the elements as claimed.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the LIDAR based occupancy grid mapping system of Lucidarme with the mapping path planning system of Kong in order to properly identify the current position of the mobile unit without ambiguity and identify new measurement points based on the last acquisition so as to enrich the data of the map (Lucidarme - ¶130).
While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 discloses a mobile robot movement system including to generate a boundary line between the first region and the third region (¶6 and ¶37 - selected from boundaries between the unknown area and the empty area), 
selects an optimal boundary line from one or more boundary lines (¶37 - selected from boundaries between the unknown area and the empty area and has a width larger than a predetermined width), 
performs path planning up to the optimal boundary line (¶37 - the mobile robot 100 may set at least one goal point through various methods and move along a path leading to the set goal point).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Lucidarme with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 14, Kong further discloses the controller completes the creation of the second map data and stores the second map data in the memory when no boundary line is present in the second map data (¶50-51 -  When it is determined that features extracted at the current time t are the same as features extracted at a previous time t-1, the feature processor 196 updates the positions of the previous features using the currently extracted features and stores other features in the storage 198 as new features).

Regarding claim 15, Kong further discloses the controller, when performing the image processing, assigns colors of each region such that a difference between the color of the first region and the color of the third region is greater than respective differences between the color of the second region and colors of the first and the third regions (Fig. 3 discloses different regions including white corresponding to the recited first region, black corresponding to the recited second region and grey corresponding to the recited third region where grey is closer to both black and white than black is to white), and 
While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 further discloses identifies a line segment between the first region and the third region, and determines the line segment as the boundary line (¶37 - selected from boundaries between the unknown area and the empty area and has a width larger than a predetermined width).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Lucidarme with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 16, While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 further discloses the controller compares a length between the first region and the third region and a width of the mobile robot, and selects the line segment when the length between the first region and the third region is greater than the width of the mobile robot (¶37 - selected from boundaries between the unknown area and the empty area and has a width larger than a predetermined width).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Lucidarme with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 17, While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 further discloses the optimal boundary line is one of the one or more boundary lines having a largest a cost value, among cost values for the of the one or more boundary line, and the cost values are calculated based on first information on an environment acquired at one of the one or more boundary lines and second information which is information on a distance to the boundary line (¶30-37 – boundary selected is determined based on meeting a predetermined width and is the closest, while it does not explicitly disclose selection based on a cost value analysis, selecting based on appropriate width and closest point is inventively the same as utilizing a cost value based on environmental information of at the boundary line and distance to the boundary line).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Lucidarme with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 19, Kong further discloses the controller sets a center point of the optimal boundary line and creates a path from a current location to the center point to perform the path planning (Fig. 3 element 301 discloses a center point on the boundary and a path from the current to that point.  The combination of the selection of the optimal boundary of Kong ’11 and the exploration planning of Kong fully disclose all of the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Lucidarme with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 20, Kong further discloses the controller controls the mobile robot to create a grid wave, and creates the path within a space in which the grid wave reaches (¶38 – map is a grid map where the path is created in the map, specification ¶235 teaches the grid wave refers to own Fig. 11 which is disclosed by Kong Fig. 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2010/0070078) in view of Lucidarme et al. (US 2014/0142891) and Kong et al. (US 2011/0137461), herein “Kong ’11”, as applied to claim 17 above further in view of Englard et al. (US 2019/0113927).

Regarding claim 18, Kong does not explicitly utilize a cost/weight value assessment for path planning however Englard discloses an autonomous mapping vehicle including the cost values are determined based on a weight function regarding the first information and the second information (¶158 - the costs may be weighted based on the route or route portion).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Lucidarme and Kong ’11 with the route planning cost analysis of Englard in order to generate final decisions that cause the autonomous vehicle to maneuver from a number of different self-driving concurrent candidate decisions (Englard - ¶39).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang et al. (US 2017/0303089) discloses an object locating method and apparatus including directing a device to a marked location in need of an updated indoor map (¶89).

Ollis et al. (US 2004/0039498) discloses a system of creating a terrain density model including identifying permeable and non-permeable cell density in a gird modeled map (¶26 and ¶42).

Bao et al. (US 2019/0339703) discloses a system of path planning and optimization utilizing open and non-open nodes to create a best path utilizing pass through costs (¶170 and Fig. 7).

Roh (US 2012/0143372) discloses a system for planning a path and updating a map including updating a map based on the determination of a new obstacle not previously noted corresponding to the recited updating of a node based on that movement direction not being available (¶97 and ¶125-127).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665